[Cite as Disciplinary Counsel v. Wise, 122 Ohio St.3d 1213, 2009-Ohio-3725.]




                           DISCIPLINARY COUNSEL v. WISE.
[Cite as Disciplinary Counsel v. Wise, 122 Ohio St.3d 1213, 2009-Ohio-3725.]
     (No. 1998-2213 — Submitted June 11, 2009 — Decided June 18, 2009.)
                          ON PETITION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing on
December 17, 2008, of a petition for reinstatement by respondent, James Russell
Wise, Attorney Registration No. 0039046, last known address in Youngstown,
Ohio.    In accordance with Gov.Bar R. V(10)(F), respondent's petition for
reinstatement was referred to the Board of Commissioners on Grievances and
Discipline. The board filed its final report in this court on April 10, 2009,
recommending that respondent be reinstated to the practice of law in Ohio. No
objections to the final report were filed. Upon consideration thereof,
        {¶ 2} It is ordered by this court that the petition for reinstatement of
respondent is granted and that respondent is reinstated to the practice of law in
Ohio.
        {¶ 3} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
        {¶ 4} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
                             SUPREME COURT OF OHIO




Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.
       {¶ 5} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 6} For earlier case, see Disciplinary Counsel v. Wise, 85 Ohio St.3d
169, 707 N.E.2d 852.
       MOYER,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2